10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:15-er-125-APG-EJY

ORDER TEMPORARILY

RICHARD LEE SATERSTAD, UNSEALING NOTES

)

)

)

vs. )
)

)

Defendant. )

On 12-13-2019, Heather K. Newman, Transcriber, received
a Transcript Order form requesting a transcript of the Motion
Hearing, held on 10-2-2018, from Alyssa Bell, in which a portion
of the hearing was sealed.

IT IS THE ORDER OF THE COURT that the sealed transcript
shall be unsealed for the limited purpose of providing a copy of
the transcript as requested by Alyssa Bell.

IT IS FURTHER ORDERED that the sealed transcript shall
thereafter be resealed, and a certified copy of the transcript
be delivered to the Clerk pursuant to 28, U.S.C., Section
753 (bd), until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall
not disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the

parties directly concerned with this case.

- (a
DATED this 26" day of /*bwaey_, 2020.
— CZ —

 

Andrew P. Gordon
United States District Judge

 

 
